 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDTelevision and Radio Broadcasting Studio Employees,Local 804andRadio and Television Division of Triangle Publications,Inc., Radio Station WFIL,WFIL-AM and FM and WFIL-TV.Case No. 4-CB-655. January 29, 1962DECISION AND ORDEROn August 21, 1961, Trial Examiner Louis Plost issued his.Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter the General Counsel and the Charging Party filed excep-tions to the Intermediate Report, together with supporting briefs, andthe Respondent filed a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed.. The rulingsare hereby affirmed.'The Board has considered the Intermediate Re-port, the exceptions and the briefs, and the entire record in this caseand finds merit in the exceptions.Accordingly, the Board adopts thefindings of the Trial Examiner only to the extent they are consistentwith the decision herein.The Trial Examiner, in recommending dismissal of the complaint,stated :The Trial Examiner being of the opinion that the complaintherein does not disclose a cause of action, being based on a chargeimproperly filed, deems it unnecessary to evaluate the variouscontracts introduceden masseas support of the General Coun-sel's contention, or to analyze the Union's financial statements, asthis phase of the case is not reached.The Trial Examiner's recommendation, as we understand it, rests onthe narrow ground that since Section 8 (b) (5) was intended to protecta specified category of employees against discriminatory or excessiveinitiation fees, an employer is not permitted, by filing a charge, to seekto prevent violations of the section.We cannot agree. Section 10 (b)of the Act imposes no such restriction and Section 102.9 of the Board'sRules and Regulations, Series 8, provides that "A charge that anyperson has engaged in or is engaging in unfair labor practices affectingcommerce may be made byany person."[Emphasis supplied.]TheBoard has not seen fit to qualify or limit the broad scope of that rule,designed to provide full implementation to the prevention of unfairlabor practices.The Board's interpretation has been confirmed by the'In view ofour decision herein the Board finds it unnecessary to pass upon theChargingParty's exceptions to rulings of the Trial Examiner restrictingthe ChargingParty's participationin the hearing.135 NLRB No. 64. TV & RADIO BROADCASTING STUDIO EMPLOYEES, NO. 804633Supreme Court of the United States. InN.L.R.B. v. Indiana & Michi-gan Electric Company,318 U.S. 9, 17-18, the Court said:The Act requires a charge before the Board may issue a complaint,but omits any requirement that the charge be filed by a labor or-ganization or an employee. In the legislative hearings SenatorWagner, sponsor of the bill, strongly objected to a limitation onthe classes of persons who could lodge complaints with the Board.He said it was often not prudent for the workman himself to makea complaint against his employer, and that stranger(s) to thelabor contract were therefore permitted to make the charge. Thecharge is not proof. It merely sets in motion the machinery of aninquiry.When a Board complaint issues, the question is only the,truth of its allegations.The charge does not even serve the pur-pose of a pleading.Dubious character, evil or unlawful motives,or bad faith of the informer cannot deprive the Board of itsjurisdiction to conduct the inquiry.It might also be noted that in two previous cases we have orderedremedies for violations of Section 8(b) (5) where the charges hadbeen filed by employers.2The Intermediate Report also indicates that the Trial Examinerconsidered the issue raised by the charge and amended charge to bemoot since the complaint did not issue until after the expiration of thecontract between the parties.'To the extent that reliance was placedon the fact that there was no contractual relationship between the par-ties either when complaint issued or at the time of the hearing we findthe Trial Examiner in error. There is no evidence in this record fromwhich we may conclude that the Respondent was not the bargainingagent of the employees in the contractual unit or that a new contractmight not be executed at anytime.Regardless, we have held, that themore discontinuance of an unfair labor practice will not render chargesmoot and the Board will issue an order.to prevent recurrence.'Turning to the exceptions, while the General Counsel contends thatthe union-security clause is technically unlawful and that the Re-spondent has violated Section 8(b) (1) (A) by executing and main-taining in effect said contract, the General Counsel also asserts thatthe contract is sufficiently lawful to qualify as a contract "authorized"by Section 8 (a) (3), thereby sustaining a violation of Section-8 (b) (5).The clause reads :-'Motion Picture Screen Cartoonists,Local839,I.A.T.S:E. (Animated Film ProducersAssociation,et al.),121 NLRB 1196;Local 611, International Brotherhood of-Teamsters,Chauffeurs,Warehousemen&Helpers of America(St.Louis Bakery Employees LaborCounoal),125 NLRB 1392.s The contract expired March 27, 1961;complaint issued April 27, 1961.The chargewas filed December 19, 1960,and amended April 13, 1961.4lnsurance Agents' International Union, AFL-CIO (The Prudential Insurance CompanyofAmerica),119 NLRB 768,footnote 3, set aside on other grounds 260 F. 2d 736(C.A.D C.),affd. 361 U.S. 477. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe party of the first part agrees to maintain a Union Shop, re-quiring that all present, employees . . . shall become members ofthe Union and all future employees must become members of theUnion within a period of thirty (30) days after employment, andthat all employees will continue their membership in the Unionduring the term of this agreement. If any employee (with theexceptions noted in this Article) does not remain a member ingood standing with the Union, as provided in the Labor-Management Relations Act, the party of the first part agreesthat it will require the employee to come into good standing withthe Union or to be forthwith dismissed from employment.The Respondent Union agrees with the General Counsel that theclause is unlawful but argues that it cannot then find the necessaryauthorization of Section 8 (a) (3).The Charging Party urges the fulllegality of the contract, both in language and operation.-'In support of their contention of illegality both the General Coun-sel and Respondent cite the Board's decision inChun King Sales,Inc.,' acase which the Charging Party finds distinguishable on itsfacts.The union-security clause in that case provided :All employees, except those exempt in Paragraph A, hereinafterclassified who, at the date of the signing of this contract, havebeen continuously in the employ of the Employer for thirty (30)days or more shall be members in good standing while so em-ployed, and all new employees in such classification shall becomemembers of the Union within thirty days from the date of theiremployment, and in the event any employee becomes delinquentin dues, the employer shall be given a three (3) day noticethereof.The Board found the above clause illegal on three grounds. First,that it failed to provide a full 30-day period before new employeeswere required to become members of the union. Second, that in prac-tice the new employees were not given a full 30-day period before theywere required to join.Third, that old employees were not given a 30-day period after execution of the contract in which to obtainmembership.The only ground of illegality urged here is that the contract herein,like that inChun King,did not expressly grant nonmember em-ployees covered by the contract 30 days in which to become members.It must be noted, however, that the language herein is not the lan-guage ofChun King.The contract here appears to require that allpresent employees "shall become members of the Union" without fix-5 The General Counsel concedes that the contract was lawfully administered by theparties.6126 NLRB 851. TV & RADIO BROADCASTING STUDIO EMPLOYEES, NO. 804635ing a limitation in time.Chun, Kingrequired that "they shall bemembers in good standing while so employed." The distinction isbetweenan immediaterequirement of membership and one at someunspecifiedtimein the future.Even were it urged that the presentclause suffersfrom ambiguity, we will not in this case resolve thatambiguity contrary to the intent of the partiesas manifestedby theirown lawful construction and administration of the contract'Semantic precision is desirable in any contract, but as the SupremeCourt has said, "Substantive rights and duties in the field of labor-managementdo not depend on verbal ritual reminiscentof medievalreal property law." 8Assuming,arguendo,that the clause is techni-cally deficient for lack of specificity as to old nonmembers, such de-ficiency would not require a holding that the entireclause isinvalid.'In this case,as inWhyte Manufacturing Company, Inc.,`theillegal-ity, if such there is, would attach only to the transitional period, i.e.,that period when the contract became effective. ' Since it is not dis-puted that the contractual relationship continued from 1948 untilthe execution of the last contract on June 17, 1959, we cannot inferthat any nonmembers were employed on that date nor is it allegedthat any were.Under these circumstances we find the union-securityclause herein valid "as anagreement authorized under subsection(a) (3)" within the meaning of Section 8(b) (5).'iWe now turn to the question of the excessive or discriminatorynature of the initiation fee required by Respondent, a question theTrial Examiner did not reach. From 1953 until November 1957, theinitiation fee charged by Respondent was $50.At that time the feewas increased to $500 with payments prorated over a 3-month period.At the same time, however, new members of newly organized radioand television stations (new bargaining units) were required to paya feeof only $25.When the Employer protested the new fee for itsnew nonmember employees the Union agreed to permit a down-payment of $50, followed by monthly paymentsof $25for each month7We do not agree with our dissenting colleague that the clause herein is unlawful be-cause it requires new employees to become members "within" 30 days after employment.SeeNew York State Electric and Gas Corporation,135 NLRB 357.Nor are we per-suaded by his reference to Respondent's "admission"of illegality;such an "admission" ishardly probative in view of Respondent's related contention that any illegality in itsunion-security clause relieves it of the alleged violation of Section 8(b) (5).&s indicatedelsewhere herein, we do not find it necessary to pass on this contention8N.L.R.B v. Rockaway News Supply Company,Inc,345 U S.71.See alsoN L R B. v.United Electrical, Radio and Machine Workers of America, Local 622 (UN) (Stupako/fChemical&Manufacturing Cc ),setting aside 98 NLRB 664.9Id.10 109 NLRB 1125.11Our decision herein is not to be taken as deciding that Section 8(b) (5) does not applyto union-security contracts which may be illegal under Section 8(a) (3)The contention of the General Counsel, set forth in his brief and exceptions but notspecifically alleged in the complaint,that the union-security clause was unlawful and inviolation of Section 8(b) (1) (A)Is rejected. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked by the- new employee. In November 1960, 'the Union againchanged the method of payment to require $300 as initial paymentand two, consecutive monthly payments of $100.In reaching decision under Section 8(b) (5) the Board is directedby,the subsection to consider, "among other relevant factors, the prac-tices and customs of, labor organizations in the particular industry,and the wages currently paid to the employees affected."Among"other relevant factors" we must consider the amount of increasewhen the change was effected and the reasons, so far as they are dis-closed by the record, for making the increase.An increase in initia-tion fees from $50' to $500 is not insubstantial and, to one seekingemployment in the industry, may well be so staggering as to precludeacceptance of employment. Such an increase demands explanationto bar a presumption that it is not at least excessive.The explana-tion which is forthcoming from this record lies in a dispute betweenthe parties as to hiring practices.The Employer admittedly, in1957, had a practice of hiring both part-time and temporary em-ployees in the unit covered by the agreement. The Union objected tothis practice on the ground that it lessened the opportunities of itsmembers for full-time employment. It was directly as a result offailure to reach agreement on this aspect of the hiring policy that theincrease was effected and the record, despite Respondent's arguments,supports no other conclusion.As a direct result nonmembers whosought employment and were offered it on a part-time basis were dis-couraged from accepting such employment by the size of the fee.This is a simple economic fact of life, clearly foreseeable and intendedby the Union. Union members on the other hand were confronted byno such financial obstacle.Further evidence of the discriminatoryimpact of the increase in the fee lies in the Union's continuance of its.practice of making membership available to new employees in newlyorganized units at $25, evidence which negates any argument that the$500 fee was necessary to preserve the Union's solvency.From thesefacts we can only conclude that the increase in fee was designed forthe purpose of restraining the Employer in the hiring of part-timeemployees who were not union members, or to end the practice, there-by restricting employment to full-time union members.We accord-ingly find the objective served by the tenfold increase in initiationfees rendered them discriminatory within the meaning of the Act.12We likewise find the fees excessive under the circumstances of thiscase.In making this finding we have considered that new employeeshired by the Employer in the classifications covered by the contracthad a starting salary ranging from $90 to $95 per week; 13 that part-12Mot,on Picture Screen Cartoonists, Local839,I.A T.S E. (Animated Film ProducersAssociation,et at ), supra13We consider the starting wages or salary of greater significance in evaluating theinitiation fee than wages or salariesthat may laterbe earned,althoughwe concede rele- TV & RADIO BROADCASTING STUDIO EMPLOYEES, NO. 804637time employees had no guarantee of such earnings and that temporaryemployees had no guarantee of continued employment (all new em-ployees had a 90-day probationary period during which they wererequired to make payments on their initiationfees) ; that no otherunion in the Philadelphia area representing technicians and crewmencharged comparable fees (the next highest fee was $150, charged byNational Association of Broadcast Employees and Technicians) ; andthe fact that the increase in fees for employees of the Employer hereineffected in November 1957 was tenfold.All of these considerationslead to the conclusion that the $500 initiation fee was excessive as wellas discriminatory.14ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Television and RadioBroadcasting Studio Employees, Local 804, its officers, agents, repre-sentatives, successors,and assigns, shall : ,1.Cease and desist from requiring the sum of $500 asa price ofinitiation .from employees of the Employer working in the classifica-tions covered by any bargaining agreement between the Respondentand the Employer requiring membership in the Respondentas a con-dition of employment, or requiring any other sum which is excessiveor discriminatory under the circumstances for initiation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Pay to all employees of the Employer working in classificationscovered by any collective-bargaining agreement requiring membershipin Respondent as a condition of employment all sums in excess of $50paid Respondent toward the $500 initiation fee on or since June 19,1960.(b)Preserve and, upon request, make available to the Board or itsagents, for examination or copying, all records pertinent to or con-venient for a determination of the amounts so paid.(c)Post at its office, copies of the notice attached hereto marked"Appendix." 15Copies of said notice, to be furnished by the RegionalDirector for the Fourth Region, shall, after being duly signed byRespondent, be posted by, Respondentimmediately upon receiptvancy to the latter.We do not, therefore,find the fact that skilled technicians' mayearn as much as $200 establishes that the fee is not excessiveis The evidence offered by the Respondent in support of its claim that the initiationfee was required to insure enough income to enable it to operate falls short of such sup-portIn any event we find that the Union's financial problems may not be solved byimposition of a fee which is either discriminatory or excessive under Section 8(b) (5).is In the event that this Order is enforced by a decree of a United States Court of,Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of'Appeals,Enforcing an Order." 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, and be-maintained for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to mem-bers are customarily posted.Reasonable steps shall be taken byRespondent to insure that the notices are not altered, defaced, or cov-ered by any other material.(d) Sign and mail sufficient copies of said notice to the RegionalDirector for thelFourth Region, for posting, the Employer willing, atall locations within the territorial jurisdiction of Respondent wherenotices to individuals employed by the Employer are customarilyposted.(e)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps have been taken to comply herewith.MEMBER RODGERS dissenting in part :The Respondent's contract has the followingunion-securityprovisions :The party of the first part agrees to maintain a Union Shop, re-quiring that all present employees . . . shall become members ofthe Union and all future employees must become members ofthe Union within a period of thirty (30) days after employment,and, that all employees will continue their membership in theUnion during the term of thisagreement.If any employee (withthe exceptions noted in this Article) does not remain a mem-ber in good standing with the Union, as provided in the Labor-Management Relations Act, the party of the first part agrees thatitwill require the employee to come into good standing with theUnion or to be forthwith dismissed from employment.By its plain language this clause not only fails to give old employeesthe statutory 30-day grace period before being required to join theUnion, but it also requires new employees to become members "within"30 days after employment. This clause therefore clearly exceeds thepermissive limits of the proviso to Section 8(a) (3) of the Act, and Idisagree with my colleagues' finding to the contrary. I might note,parenthetically, that my colleagues' decision must come as somewhatof a surprise or bonus, to Respondent.For the Respondent is morerealistic about the invalidity of the clause than are my colleagues, andreadily admitsthat itsclause is unlawful.Although I would find that the union-securityclause inunlawful,I would 'also find that the clause cannot serve the Respondent as adefense to its violation of Section 8(b) (5). I find no merit to theRespondent's contention that Section 8(b) (5) applies only where anemployer and union have entered into a union-security agreementfully conforming to the limits of Section 8(a) (3).While Section TV & RADIO BROADCASTING STUDIO EMPLOYEES, NO. 8046398(b) (5)does refer to agreements"authorized under subsection(a) (3)," this section,in my view,is just as applicable to those instanceswhere, as here, the parties under color of authority granted by Sec-tion 8 (a) (3) have entered into an unlawful compulsory unionmembership agreement as it is to instances of agreement with a validunion-security provision.To hold otherwise is to hold that a unionmust be in compliance with Section 8 (a) (3) in order to violate Sec-tion 8(b) (5).Such construction runs contrary to the legislativepurpose of Section 8(b) (5).MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.APPENDIXNOTICE TO ALL MEMBERS OF TELEVISION AND RADIOBROADCASTING STUDIO EMPLOYEES, LOCAL 804Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILLNOT require of employees working for Radio and Tele-visionDivision of Triangle Publications,Inc.,Radio StationWFIL, WFIL-AM and FM and WFIL-TV, in aunit coveredby a collective-bargaining agreement requiring membership inour organization as a condition of employment,the payment ofan initiation fee in the amount of $500.WE WILL NOT require of any such employees the payment of anyinitiation fee which is excessive or discriminatory under all thecircumstances.WE WILL refund to all such employees any amounts in excess of$50 paid to us as initiation fees or toward initiation fees on or sinceJune 19, 1960.TELEVISION AND RADIO BROADCASTINGSTUDIO EMPLOYEES,LOCAL 804,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employeesmay communicatedirectly with the Board'sRegionalOffice (1700 Bankers Securities Building, Walnut & Juniper Streets,Philadelphia 7, Pennsylvania; Telephone Number, Pennypacker5-2612) if they have any questionconcerningthisnotice or compliancewith itsprovisions. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEIt having been charged on December 16, 1960,and amended April 13,1961, byRadio and Television Division of Triangle Publications,Inc.,Radio Station WELL,WFIL-AM and FM and WFIL-TV(herein called Employer),that Television andRadio Broadcasting Studio Employees,Local 804(hereiin called Local 804), hasengaged in and is engaging in certain unfair labor practices affecting commerce asset forth and definedin the National Labor Relations Act, as amended,29 U.S.C.Section 151,et seq.(herein called the Act),the General Counsel of the NationalLabor Relations Board(herein called the Board),by the Regional Director for theFourth Region(Philadelphia,Pennsylvania), pursuant to Section 10(b) of the Actand the Board'sRules and Regulations,Series 8, Section 102.15, issued a complaintand notice of hearing on April 27,1961, and alleged that Local 804 had engagedin and was engaging in conduct violative of Sections 8(b) (1) (A) and(5) and 2(6)and (7)of the Act.'A copy of the charge and the amended charge were served on Local 804 byregisteredmail on December 19, 1960,and April 14,1961,respectively.With respect to the alleged unfair labor practices, the complaint alleged in sub-stance that Local 804 was under a collective-bargaining agreement with the Employer(the Charging Party)relating to the terms and conditions of employment of certainof the employees of the Employer in its Philadelphia radio and television station,which contract by its terms expiredMarch 17, 1961,2and further that:From on or about June 20, 1960,and continuing to date,Respondent did requireall employees covered by the collective bargaining agreement described above,to pay,as a.condition precedent to becoming a member of Respondent,the feeof $500,which fee is excessive,under all the circumstances,including amongother relevant factors, the practices and customs of labor organizations repre-senting employees in the particular industry in which employees of TriangleDivision are engaged,and the wages paid to the said employees by TriangleDivision.On May 8, 1961,Local 804,filed an answer denying that its initiation fee ascharged was such as to constitute an unfair labor practice by its collection.Pursuant to notice, a hearing was held before the duly designated Trial ExamineratPhiladelphia,Pennsylvania,on June 7 to 12, 1961,inclusive.All the partiesrepresented by counsel(herein referred to in the names of their principals) par-ticipated in the hearing and were given full opportunity to be heard,to examineand ^ cross-examine witnesses,to introduce evidence, to argue orally,and-to filebriefs and proposed findings of fact and/or conclusions of law with the TrialExaminer,a date being set for such filing.3A brief was received from Local 804 on July 31, 1961,and from the GeneralCounsel and also from the Employer on August 14.No oral arguments were presented.1 The pertinent portions of the Act alleged to have been violated read:(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce (A) employees in the exercise of the rights guaran-teed in section7: Provided,That this paragraph shall not impair the right of alabor organization to prescribe its own rules with respect to the acquisition orretention of membership therein ;ssr+s(5) to require of employees covered by an agreement authorized under sub-section (a) (3) the payment, as a condition precedent to becoming a member ofsuch organization, of a fee in an amount which the Board finds excessive ordiscriminatory under all the circumstances.Inmaking such a finding, theBoard shall consider,. among other relevant factors, the practices and customsof labor organizations in the particular industry, and the wages currently paidto the employees affected ; . . . .'As herein found the complaint was issued April 27, 1961.s On request of counsel for Local 804, the Chief Trial Examiner, on July 7, extendedtime for filing briefs from July 17 to July 21, and on July 12 on a further request ex-tended the time to July 31. On request of the General Counsel, on July 28 time to filebriefs was extended to August 14 by the Chief Trial Examiner. On July 31, the office ofthe Chief Trial Examiner refused a further extension requested by the General Counsel TV & RADIO BROADCASTING STUDIO EMPLOYEES, NO. 804641During the course of the hearing rulings on various motions were reserved andtheyare disposed of by the findings and conclusions in this report.Upon theentire record in the case,and'from his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe complaint alleges and the answer admits that Radio and Television Divisionof Triangle Publications, Inc. (herein called Triangle Division), is, and has beenat all times material herein, an unincorporated operating division of Triangle Pub-lications, Inc., which is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of Delaware.Triangle Division is, and has been at all times material herein, engaged in theoperation of radio and television stations located in Philadelphia, Pennsylvania, withthe principal place of business being located in Philadelphia,Pennsylvania.During the year ending December 31, 1960,TriangleDivision,in the course andconduct of its operations, derived a gross income in excess of $1,000,000.During the year ending December 31, 1960, Triangle Division, in the course andconduct of its business operations, purchased equipment and other goods andmaterials valued in excess of $50,000, of which equipment, goods, and materialsvalued in excess of $50,000 were transported to the Philadelphia, Pennsylvania,location directly from States of the United States other than the Commonwealth ofPennsylvania.The partiesare in agreement that Triangle Division is, and has been at all timesmaterial herein,an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.B. THE LABOR ORGANIZATION INVOLVEDTelevision and Radio Broadcasting Studio Employees,Local 804,is,and hasbeen at all times material herein,a labor organization within the meaning of Section2 (5) of the Act.M. THE UNFAIR LABOR PRACTICESThe Employer and Local 804 were parties to a collective-bargaining agreementcovering certain employees in StationWFIL atPhiladelphia,Pennsylvania.Thecontract which was signed by Radio and Television Division of Triangle PublicationsInc.,Radio Station WFIL, WFIL-AM and FM and WFIL-TV expired by its ownterms March 17, 1961,being the last of a series of bargaining agreements betweenthe parties,beginning in 4948.As herein found the original and the amended charges were filed by theEmployeron December 16, 1960,,and April 13, 1961.The original charge avers"There is presently in effect...an agreement betweenthe Employer and Local 804."The amended charge avers,"up to March 17, 1961, there was in effectan agree-ment...:The gravamen of the complaint is that during the 6 months prior to the expirationof the contract (dated June 17, 1959) Local 804 required the employees covered byit as a condition precedent to becoming members to pay Local 804 an initiation feeof $500, which fee is excessive and discriminatory. (The $500 fee was establishedNovember 20,1957.)The complaint is of course based on the amended charge.Under the Board's Rules 4 a charge may be filed by "any person."Having beenfiled it must be processed; however, on consideration of the dates alone it seems to theTrial Examiner that if the violation complained of is not- moot, nothing more than atechnical violation can be found, the framing of a remedy is impossible for assumingthat all theallegationsof the complaint are proven, may the Board order Local 804to cease charging applicants its established fee,in the absence of a contract whichwill control their employment?May the Board order Local 804 to rescind the actionestablishing the fee and expunge the rule from its bylaws or constitution,unlessallrequirements in the section are met?Does the complaint in the instant matter run against conduct directed toward anyemployer, whoever and wherever such employer may be, as well as, conduct affectingthe Charging Party's (Employer's) employees?4Section 102 9,Rules and Regulations,Series 8.634449-02-vol 135-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDIs Section 8(b) (5) applicable herein?Section 8(b) (5) makes it an unfair labor practice, for a labor organization to re-strain or coerceemployees covered by, an agreement authorized under subsection8(a) (3) by requiring payment of an excessive or discriminatory initiation fee.In the opinion of the Trial Examiner "one who runs may read" that Section 8 (b) (5 )applies to a carefully selected category of individuals, those covered by an agreementbetween their employer and the union in which they seek membership.That thissection was intended solely for the protection of this category, protection of appli-cants from the union in which they sought membership, necessary to employment,is clearly shown by, the legislative history of the Act.marized the bill agreed upon by the Senate and House Conference as, follows:Subsection 8(b)(5) relating to excessive initiation fees was not contained inthe Senate amendment. In the House' bill union initiations fees were among10 provisions providing for certain-rights and immunities of members of labororganizations against arbitrary action by the officers of a union to which theybelonged.This was a so-called bill of rights subsection in the House bill.TheSenate conferees refused to agree to the inclusion of this subsection in theconference agreement since they-felt that it was unwise to authorize an agencyof the Government to undertake such elaborate policing of internal affairs ofunions as this section contemplated without further-study of the structure ofunions.In the opinion of the Senate conferees the language which protectedan employee from losing his job if a union expelled him for some reason otherthan nonpayment of dues and initiation fees, uniformly required of all members,was considered sufficient protection. In acceding to the wishes of the Senateconferees in this respect the House group did point out, however, that subsections3 [sic] (a)(3) and 8(b)(2),of the Senate amendment did not sufficiently dealwith the situation in which unions wishing to continue a monopoly of certaintradesmight pass a resolution requiring all new members to pay exorbitantThe Housebill limited initiation fees to $25 per member except where a greater amountwas permitted by the Board:The Senate conferees were of the opinion that itwas not practical to-set a definite amount by law but were willing to accept theprinciple that where employment was conditional upon membership in a labororganization exorbitantinitiationfees should -not be charged.[Emphasissupplied.]--Consequently the conference agreement contains a new provision (subsec.8(b)(5),)making it an unfair labor practice to charge fees which the LaborBoard finds excessive -or discriminatory to_eniployees covered by compulsorymembership agreements.It also provides that in making such findings theBoard shall have regard to the practices and customs of unions in particularindustries and the pay received by, the employees of whom the initiation fee isrequired.(2 Legislative History of. Labor-Management Relations Act, 1947,page 1540.) .zReturning now to the Board's rule permitting any person to file a charge.May anemployer take advantage of a section 'of the Act, designed for the exclusive use ofemployeesand make use of it as a weapon of his own?The'Trial Examiner seriously questions the use of the Act in such fashion.In theRay Brookscase 5 in which an employer having refused to bargain witha duly certified union for the reason that shortly after the certification certain ofthe employees informed the employer that they no longer desired the union to repre-sent them, Mr. Justice Frankfurter speaking for the Supreme Court said,inter.alia:The.underlying purpose of this statute is industrial peace.To allow employers torely on employees' rights in refusing to bargain with the formally designatedunion is not conducive to that end, it is inimical to it. -In the opinion of the Trial Examiner Mr. Justice Frankfurter's statement is clearlyapplicable to the instant matter.The Employer (the Charging Party herein), in filing the charge,-was-doing nothingmore than making use of rights grantedexclusivelyto employees.There is no contention that any applicant for membership in Local 804 was deniedsuch membership, or that the Union's rule, with respect to the payment of initiationfees, was designed to limit or deny membership. It would seem that the Act's limita-tion appearing in Section 8(b) (1) (A), that, "This paragraphshall notimpair the5Ray Brooks v. NL.R.B.,348 U.S. 96,affg. 204 F.2d 899(C.A. 9). TV & RADIO BROADCASTING STUDIO-EMPLOYEES, NO. 804643right of a labor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein," applies to the instant matter.There is no dispute that prior toNovember 20, 1957,the Local 804 initiation feewas $50 and was raised to $500 'on that date. From November 20, 1957, until De--labor practice with respect to the $500 initiation fee.Neither did any other person.The contract (which expired March 17, 1961) contained the following clause:The party of the first part agrees to maintain a Union Shop, requiring that allpresent employees (with the exceptions noted in Paragraph 1, Article 1) shallbecome members of the Union 'and all future employees must become membersof the Union within a period of thirty (30) days after employment, and thatall employees will continue their membership in the Union during the term ofthis agreement. If any employee (with the exceptions noted in this Article) doesnot remain a member in good standing with the Union as provided in the Labor-Management Relations Act, the party of the first part agrees that it will requirethe employee to come into goodstandingwith-the Union or to be forthwith dis-missed from employment.The Trial Examiner will not discuss the probable illegality of this clause, apparentlyunchallenged during the life of the contract, for the reason that the contract hadalready expired before the complaintwas issued.The contract (above referred to) provided rates for technicians beginning with aweekly salary of $94, and reaching $184 after 4 years' employment, and salaries of$89 to $179 for crewmembers.The contract provided that onMarch 17, 1960,these rates should run from $95 to $189 for technicians and $90 to $184 for crew-members.A workweek of 40 hours with overtime thereafter and other benefits arealso provided.George Marvill, president of Local 804, testified that Local 804 has 200 membersin various locals all in Pennsylvania.The parties stipulated that of the 56 full-time employees of WFIL in the unitrepresented by Local 804, under the expired contract, 49 were in the top salarybracket.The employees operating WFIL are divided into the categories of regularfull time, temporary, and.part-time.Stewart Hooker, labor relations director for the Employer,testified:The. part time help is what the term denotes; people who work less than a fullweek andat times lessthan a full day, perhapsas neededand perhapsirregu-larly from week to week orevenday to day would be part time help.Temporary help on the otherhand, as we mentionedyesterday,might work.regularly day in and day out and maybe week in and weekout when used asvacationreplacementsor that sortof thing, or during a football season or base-ball season.-Part-time help work as needed and average 25 to 30 hours per weei during theyear, while "temporary help are pinch hitting forfull-time employees" and have nostatus.Hooker further testified that after Local 804 increased its initiation fee in 1957 thefee was discussed by the Employer and Local 804 "many times," including the nego-tiations involving the renewal of the last contract, even after it had expired; that theinitiation fee came up "in connection, with hiring and the problems we were havingof hiring part-time help"; that:At the March 2 [1961] meeting, Mr. Markowitz was speaking for the Union atthat time, and said the Union might consider some arrangements for temporaryhelp, that is vacation relief, football and baseball and that sort of thing, butwould oppose the hiring of part time help.TRIAL EXAMINER:What was the objection?The WITNESS: Their basic objection to the employment of part time help andtemporary help, seem to be from what they said to us it lessened the opportuni-ties of employing full time employees.According to the contract, part-time employees were required to become members ofLocal 804, according to Hooker:Because with the sporadic employment that part time people would obtain, ithad very little appeal to them if, they had to pay five hundred dollars.Hooker testified that Local 804 "asked us what guarantee the Company might give asregards to regular situations," stating that Local 804 "was opposed to part time and 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporary employees"unlessthere wassomekind of "minimum of situations" setfor regulars.Hooker further testified:TRIAL EXAMINER:Let me ask you one question that may clarify a lot ofthis in my mind.At the time these negotiations were taking place that we are talking about,how many part time.people did you have there?The WITNESS: Two.TRIAL EXAMINER: So the Union was merely talking about two people, andyou were merely talking about two people, is that right?The WITNESS: That is all we were talking about based on present practice.TRIAL EXAMINER:How many people were there all together at that time?The WITNESS:In the unit?TRIAL EXAMINER: Yes.The WITNESS: About 45.He testified that the representative of Local 804:.went on to say that if the Union were given this, that he would recom-mend a cut in the initiation fee.He specifically told us he would recommend the initiation fee be reducedif this could be done.That was the extent it was discussed at March 2 andMarch 15.On March 23, which was the thirdmeeting,the company throughme, again brought up the necessity of revising the excessive initiation fee as wetermed it after the Union again had brought up the subject of possible revisionson the number of part timers.Theywere talking about the limit on the number of part timers.We broughtup the fee again.At that time,Mr. Bundesmenn, who was at the meeting, andwho was business agent for the local,said"there may be something worked outthere,too."[Emphasis supplied.]However, according to Hooker,the parties could reach no conclusion asthe Unionwas talking only in terms of revising the method of payment of the $500 fee and "we[the Employer] were talking about reduction of the total amount of the fee whichwas and had been a problem." According to Hooker, on March 29, 19'61,after thecontract had expired,the Employer and Local 804 again met and:Mr. Moldanoto,who is a member of ,the Committee,in the course of a discus-sion of this whole general subject,again said,"we are willing.to go along withthe temporary employee situation, but not with the part timers."Hooker testified further that:Mr.. Wilderman,who again - was representing the Union at this particularmeeting, shortly after that said, "we wont buy a contract without either a guar-antee of situations or a provision for no part timers if there are lay-offs."By that I understood him to mean if any regular man were laid off, parttimers had to go.The Employer and Local 804 met againon April 27and on May 18, the meetingsbeing at the offices of the Federal Mediation Service; that on May 18, 1961:At the end of the day he [the Mediator] came up with a clause which bothparties agreed to take under consideration which is still a tentative agreementon this subject.Of course, the Trial Examiner will base no findings on any of the events occurringafter the complaint was issued,and hopes that none of this evidence colors hisjudgment of .the facts.He citesthe evidence because it was adduced by the GeneralCounsel.With respect to the negotiation regarding the expiring contract, Hooker testifiedon cross-examination:Q. (By Mr.'MARKOWITZ.)Didn't the Union suggest to you during thecourse of these negotiations, that more employees other-ought to be addedto the staff of the station, more regular employees ought to be put in the bargain-ing unit?A. That hasbeen implied or suggested and hinted at fromtime to time, yes.Q. By the Union negotiators?A. Yes.Q. Hasn't the company been told by the Union in discussions that the stationwas understaffed?A. I have heard that term used once or twice. TV & RADIO BROADCASTING STUDIO EMPLOYEES, NO. 804645Q. By representatives of the Union?A. Thatis righ_t, it is a pretty common expression in negotiations.He also testified that Local 804 expressed, the belief during the various negotiations.that"the existence of part time employees was a threat to the job security"of regulars.,George Kohler, the Employer's station manager, testified that "At some point afterthe initiation fee was raised, we had considerable difficulty in hiring temporary vaca-tion relief and part time employees";that on his instructions when interviewing pros-pective employeestheywere informed that union membership was necessary toemployment and told the amount of the initiation fee required by Local 804; thatsuch applicants were also told",that the Company will not honor a request for pay-ment of the initiation fee"; ,that sinceFebruary 1961part-tune employees have worked.atWFIL every week,performing the same duties as regulars,but only one or twosuch employees are employed at any one time.Irving Ross, chief engineerof WFIL,testified he interviewed all applicants; andthat the Employer started a hiring campaign afterthe contract expired.He testified:TRIAL EXAMINER:You started your hiring campaign after the contract hadexpired?The WITNESS: That is correct.We started around the first week of April.TRIAL EXAMINER: Those whom you interviewed prior to the expiration of thecontractThe WITNESS: We told them the same thing.TRIAL EXAMINER: You told them that the Union. would ask forinitiationfee of five hundred dollars?The WITNESS:Right.TRIAL EXAMINER: And if they asked for the discharge for non-payment, youweren't going to honor it?The WITNESS: Thatis correct.TRIAL EXAMINER: Nobody refused to take jobs under those conditions?The WITNESS: That is right, no, sir.ConclusionAsidethe dates of the filing of the charge and the amended charge herein showingmatters already moot or only technical in reality, and considering only the actualwording of Section 8(b) (5) of the Act and its legislative history, the Trial Examinerisof the opinion that (if properly brought, or rather filed) no violation of the Actis shown;however,it is the further opinion of the Trial Examiner that the chargesherein were not properly brought for the following reasons: it is clear on all theevidence in the record considered as a whole that Local 804 and the Employer had areal difference,clearly financial but not as to the financial aspect(or any otheraspect) of the initiation fee charged by Local 804.The crux of the entire differencewas expressed in the statement of Chief Engineer Ross during his cross-examination,"I believe that under the contract whichhas just expiredit [salary]is in excess of$189.00 a week."This statement, in the light of the stipulation to the effect that of56 full-time employees within the bargaining unit,49 were in the top level salarybracket set up in the contract,reveals the real controversy in the negotiations.Of course,Local 804 would'be expected to protect the jobs, seniority,and wagerates of its present members, while quite understandably the Employer wouldwelcome the right to make use of parttime help to do "exactly the same work" at aconsiderably lower wage rate.The negotiations with respect to the expiring con-tract,its renewal or replacement,revolved about this single issue.This is clear.In the opinion of the Trial Examiner the original charge was filed as a tacticalmaneuver during collective bargaining and the amended charge was intended onlyto clear the way for a "hiring campaign."The fact that any person seeking employ-ment with WFIL must seek membership in Local 804 was denied such member-ship by the device of an exorbitant, discriminatory initiation fee, prohibited by theAct, did not enter into the reason for the charges, nor is there any evidence that anyapplicant for employment refused such employment because of the initiation fee,or that any such applicant was denied membership in Local 804.Quite thecontrary.It is therefore the Trial Examiner's opinion that the differences of Local 804 andthe Employer should have been resolved through collective bargaining with resortto the Board's processes only when negotiation failed because of impasse or pro-scribed conduct relating to the bargaining process.The issues need not have beenbeclouded by the Employer's resort to a section of the Act not intended for its use. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Local 804 apparently attempted to get all that it could from the Employer,still in the Trial Examiner'sopinionits position was not one of unreasonableness,and, had the Employer been willing to bargain further without recourse to Section8(b)(5), much moremighthave been accomplished through the give and takeatmosphere of the bargaining table.The Trial Examiner has discussed the relevant evidence with the exception ofthat brought forward to beardirectlyupon the amount of the initiation fee chargedby Local 804,after November 20, 1957,the reasons therefor, the contention that thefee is excessive or discriminatory and its collection violative of the Act.Section 8(b)(5) requires that in making a finding thata union's initiation fee isexcessive or discriminatory the Board consideramong other relevant factorsthepractices and customs of labor organizations in the particular industry.The Trial Examiner feels that therelevant factorsother than customs andpractices have been sufficiently discussed.As to customs and practices the Trial Examiner believes that only the customsand practices of the labor organizations in the particular field, operating in thephiladelphia area, need be considered.Wages and union fees in areas remote fromPhiladelphia can be of little assistance to a determination in the instant matter.The General Counsel adduced evidence, in the form of contracts between variouslabor organizations and employers, as to fees charged for membership; however, theoral testimony with respect to the fees and the reasons for them does not sustainthe General Counsel's contention.For example:JohnW. Hallowell, vice president of Local 1246, I.B.E.W., which holds acollective-bargaining contract with Television and Radio StationWCAW, Phila-delphia, testified that Local 1246 holds only 1 contract, has a total membership of76, and has processed 4 grievances in 2 years.Although the contracts introduced by the General Counsel show fees much lowerthan those of Local 804, the record does not show the kind of work actually per-formed by the employees covered by these contracts nor the wages they receive,while the record is clear that many of the members of Local 804 employed atWFIL are earning the maximum salaries set up in the expired contract.Local 804 contends that the increased initiation fee was necessary because of theincrease in the cost of operating the Union and that without it the local would bebankrupt.There is evidence to support the claim in that the total collected from initiationfees from 1958-60 inclusive is $7,465,8 while its bank balance as of May 31, 1961,is $3,518,98.7The Trial Examiner being of the opinion that the complaint herein does not dis-close a cause of action, being based on a charge improperly filed, deems it un-necessary to evaluate the various contracts introduced en masse as support of theGeneral Counsel's contention, or to analyze the Union's financial statements, asthis phase of thecaseis not reached.Final Conclusion-Upon the entire record, the evidence considered as a whole, and his observationof the witnesses, the Trial Examiner finds that no cause of action has been shownand the complaint should be dismissed in its entirety.The Trial Examiner sorecommends.Upon the basis of the foregoing, the Trial Examiner makes the following:CONCLUSIONS- of LAW1.Radio and Television Division of Triangle Publications, Inc., Radio StationWFIL, WFIL-AM and FM and WFIL-TV, is, and has been at all times materialherein, engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Television and Radio Broadcasting Studio Employees, Local 804, is a labororganization within themeaning ofSection 2(5) of the Act.3.Television and Radio Broadcasting Studio Employees, Local 804, has notengaged in unfair labor practices within the meaning of Section 8(b)(1)(A) and(5) and Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]eRespondent's Exhibits Nos. 4-B, C. D.Respondent's Exhibit No 4-E.